DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSANAI (JP 2002-136785).
Regarding claim 1, OSANAI discloses an embroidery frame (A, B) comprising a mounting portion (portion around 3) to be mounted on a sewing machine capable of embroidery sewing (Figures 1-4) (Abstract).  OSANAI discloses a frame portion (A) fully capable of functioning to hold a first sewing object and a second sewing object, the frame portion having a first frame (1), a hinge portion (5), a second frame (2), a first clamping portion (8), and a second clamping portion (9), the first frame (1) being connected to the mounting portion (around 3) and fully capable of functioning to hold the first sewing object, the hinge portion (5) being connected to one end of the first frame (1), the second frame (2) being connected at one end to the hinge portion (5) such that 
Regarding claim 2, OSANAI discloses a restricting portion (“A’; refer to the figure below) configured to restrict the second frame (2) from rotating beyond a predetermined angle with respect to the first frame (1), wherein the second frame is provided with an abutting portion (4) that abuts against the restricting portion when the second frame (2) is opened the predetermined angle with respect to the first frame (1) (Figure 2; specifically note (b)).

    PNG
    media_image1.png
    716
    744
    media_image1.png
    Greyscale


Regarding claim 6, OSANAI discloses the abutting portion (4) being provided on the opposite side of the second frame (2) from the side connected to the hinge portion (5), and on the side of the second frame (2) facing the restricting portion (“A”; refer to figure above) (when in a folded position).  OSANAI discloses the restricting portion (“A”; refer to figure above) is a portion protruding in a direction toward the second frame (2) (toward a side of both the first and second frames 1, 2; figures 1 and 2) from the mounting portion (around 3) while the second frame (2) is open with respect to the first frame (1) (Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKYO Juki Industrial Co. Ltd. (JP S60-94852) in view of OKAZAKI (US 7,194,968).
b) and a second sewing object (Ya), the frame portion having a first frame (4), a hinge portion (Abstract) (1), a second frame (5), a first clamping portion (8), and a second clamping portion (9), the first frame (4) is fully capable of functioning to hold the first sewing object, the hinge portion (Abstract) (1) being connected to one end of the first frame (4), the second frame (5) being connected at one end to the hinge portion (Abstract) (1) such that the second frame (5) is able to rotate with respect to the first frame (4), the second frame (5) having a frame shape, the second frame (5) being fully capable of functioning to hold the second sewing object, the first clamping portion (8) being fully capable of functioning to clamp the first sewing object together with the first frame (4) while the second frame (5) is open with respect to the first frame (4), and the second clamping portion (9) is fully capable of functioning to clamp the second sewing object together with the second frame (5) while the second frame (5) is open with respect to the first frame (4) (Figures 1-3 and 6).  However, it is unclear if TOKYO discloses a mounting portion to be mounted to the sewing machine (it is unclear what elements 12-15 are because the application is in Japanese).  Regardless, such is considered old and known in the art.
OKAZAKI teaches an embroidery frame (1) comprising a mounting portion (4) to be mounted on a sewing machine in order to control the frame for embroidery sewing (Fig. 1).  OKAZAKI teaches the embroidery frame comprising a frame portion having a first frame (2), a second frame (20) and a hinge portion (6) wherein the first frame (2) is connected to the mounting portion (4) (Fig. 1).  Note that a rotational center of the hinge 
Regarding claims 10 and 11, TOKYO discloses an embroidery frame as discussed above.  However, TOKYO fails to disclose a lock mechanism and a detection portion as claimed.  OKAZAKI teaches the embroidery frame comprising a frame portion having a first frame (2), a second frame (20) and a hinge portion (6).  OKAZAKI further teaches a lock mechanism (8) configured to fix the second frame (20) with respect to the first frame (2) while the second frame is closed with respect to the first frame in order to hold securely hold material therebetween (Fig. 1).  Note that the lock mechanism (8) of OKAZAKI has a detection portion (9b; has a locked and unlocked position) configured to detect a state where the second frame is closed with respect to the first frame (i.e. locked position) (Figure 1).  Accordingly, it would have been obvious to person with ordinary skill in the art at the time the invention was made to have provided the embroidery frame of TOKYO with a lock mechanism, in light of the teachings of OKAZAKI, in order to securely hold material between the frames.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2008/0276849 is directed at a hinged embroidery frame with magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732